Wilde, J.
We think it very clear that the instructions to the jury were correct, and are sustained by the authorities. Such an oral contract as was proved to the satisfaction of the jury, in this case, is obligatory on the parties, and is not within the statute of frauds. Claflin v. Carpenter, 4 Met. 583, and cases there cited. A beneficial license, to be exercised upon land, when acted upon under a valid contract, cannot be countermanded. Tayler v. Waters, 7 Taunt. 384. Liggins v. Inge, 7 Bing. 682. Whitmarsh v. Walker, 1 Met. 316.
In the present case, when the bark was peeled, it became the property of the defendant, by the terms of the contract; and if the plaintiff had taken it away, he would have been liable to the defendant in an action of trover. The bark being the property of the defendant, and being on the plaintiff’s land with his consent, and in pursuance of the contract, he had no right to prevent the defendant from taking it away. See Wood v. Manley, 11 Adolph. & Ellis, 34.

Exceptions overruled.